Citation Nr: 9919352	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the award of improved disability pension benefits may 
be adjusted for 1995 medical expenses first reported in June 
1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service during the Vietnam era.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 administrative determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The veteran testified before a 
Decision Review Officer at the RO in December 1998.  In March 
1999, the veteran testified at the RO before the undersigned 
Member of the Board.  


FINDING OF FACT

A report of the veteran's 1995 medical expenses was received 
by VA in June 1997.  


CONCLUSION OF LAW

The veteran has no legal entitlement to have medical expenses 
first reported in June 1997 considered in calculating his 
award of nonservice-connected pension benefits during 1995.  
38 U.S.C.A. § 5110(h) (West 1991); 38 C.F.R. § 3.660(b) 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA awarded the veteran improved pension disability benefits 
effective November 1993.  The veteran submitted a VA Form 21-
0516-1, Eligibility Verification Report (EVR), dated in June 
1997 and with it submitted a VA Form 21-8416, Medical Expense 
Report, dated in June 1997 in which he itemized medical 
expenses, all of which he stated he paid in 1995.  The EVR 
and medical expense report were received at the RO in June 
1997.  

In June 1997, the veteran also submitted a VA Form 21-0287 
from the RO dated in April 1996 and addressed to him.  On 
that form, the RO explained to the veteran that he would not 
receive an EVR form this year [1996] and that he would not 
have to fill out an EVR form unless his situation changed.  
Under the heading Medical Expenses, the RO informed the 
veteran that he could report medical expenses he paid, and 
the RO enclosed a VA Form 21-8416 for the veteran's use.  The 
RO stated "[w]e're enclosing a form for you to use to report 
these expenses.  But remember, we must receive your report of 
medical expenses before the end of the next calendar year.  
For example, medical expenses paid in 1995 must be received 
in VA by December 31, 1996."

In a letter dated in October 1997, the RO informed the 
veteran that it could not count his medical expenses for 1995 
and explained that he had until January 1, 1997, at the 
latest, to report medical expenses for 1995.  

On a VA Form 21-4138 received in October 1997, the veteran 
stated that he wished to appeal the denial of medical 
reimbursement and said a counselor told him that he could be 
paid for 1995 and 1996.  He argued that he should be paid 
considering he was misinformed.  The RO issued a statement of 
the case and the veteran perfected his appeal.  The veteran 
stated that he did not receive forms for filing medical 
expense claims for 1995 and was very sick and in the hospital 
from November 1995 to December 1995 and continued to be sick 
well into the new year.  He stated that he had spoken with a 
VA representative who told him there would be no problem in 
filing his claims.  In support of his claim, the veteran 
submitted a discharge summary from Summit Medical Center 
showing he was hospitalized from late November 1995 to mid-
December 1995.  The discharge diagnoses were:  pneumocystis 
carinii pneumonia, suspect, never proved; human 
immunodeficiency virus/HIV I infection with acquired immune 
deficiency syndrome; cocaine abuse, chronic, recurrent, 
ongoing; and history of chronic alcoholism, chronic 
recurrent, ongoing.  

At the December 1998 hearing before a Decision Review Officer 
at the RO, the veteran testified that in 1997, just before he 
submitted his medical expense report, he spoke by telephone 
with a VA representative who told him it was perfectly okay 
to file 1995 expenses at that time.  The veteran testified 
that he did not file the expense report for 1995 any earlier 
because he was ill.  He testified that after he was 
discharged from the hospital in December 1995 he remained 
totally incapacitated for several months and that was a 
factor that kept him from filing sooner.  He testified that 
he knew of no hospital or treatment records for 1996, but he 
said that June 1997 was probably the earliest time when he 
was capable of filling out the form.  He also asserted that 
during 1996 he did not receive a form from VA for filing for 
unreimbursed medical expenses.  

At the March 1999 hearing before the undersigned Member of 
the Board, the veteran chose to testify unaccompanied by his 
representative.  The veteran testified that his health 
precluded him from timely filing his 1995 medical expenses by 
the end of December 1996.  He also testified that VA had not 
sent him the paperwork for claiming medical expense 
reimbursement.  

Improved pension is a benefit payable by VA to veterans of a 
period of war because of disability.  Payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (1998).  There 
will be excluded from the amount of a disability recipient's 
countable annual income any unreimbursed amounts which have 
been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  Unreimbursed medical expenses will be excluded 
when certain requirements are met, including that they were 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse and/or children and they will be in excess of 
5 percent of the applicable maximum annual pension rate for 
the veteran (including increased pension for family members 
but excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period for which the medical expenses 
were paid.  38 C.F.R. § 3.272(g)(1).  

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110 (h); 38 C.F.R. 
§ 3.660(b).  

The veteran maintains that he spoke with a VA representative 
in June 1997 who told him he could file his 1995 medical 
expenses at that time, and he argues that because he was 
given erroneous advice, he should be reimbursed for the 
medical expenses for 1995.  The Board notes, however, that 
the United States Court of Appeals for Veterans Claims 
(Court) has held "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); 
Owings v. Brown, 8 Vet. App. 17, 23 (1995) (held even if VA 
employee informed appellant she would be eligible for DIC 
upon any further divorce, VA would not be bound to grant 
benefits due to this administrative error).  Accordingly, the 
alleged actions of the VA representative in providing the 
veteran with erroneous information do not provide a basis 
upon which the time limit for filing his report of medical 
expenses paid in 1995 may be waived or extended.  

Moreover, as the veteran submitted the April 1996 VA Form 21-
0287 in which he was informed that medical expenses paid by 
him in 1995 were required to be filed with VA by December 31, 
1996, there is no doubt that he received notice of the filing 
deadline.  However, he has argued that he did not receive 
notice and did not know of the time limit for filing 1995 
medical expenses.  The United States Supreme Court has held 
that everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85, 92 L. Ed. 10, 68 S.Ct. 1 (1947).  Thus, regulations 
are binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  332 U.S. at 385.  This holding has been applied 
specifically to knowledge of VA law and regulations by the 
United States Court of Appeals for Veterans Claims.  See 
Velez v. West, 11 Vet. App. 148, 156 (1998); see also Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991).  Therefore, even 
if the veteran did not actually read the information provided 
by VA regarding the requirement that he furnish medical 
expense information in a timely fashion, he is charged with 
knowledge of the law and regulations establishing that 
requirement.  

The veteran has also asserted that his disabilities prevented 
him from filing the required paperwork by December 31, 1996.  
Under the provisions of 38 C.F.R. § 3.109, time limits within 
which claimants or beneficiaries are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  In this case, the act of 
furnishing information concerning medical expenses does not 
perfect a claim or challenge an adverse decision.  In any 
event, neither the veteran nor his representative requested 
an extension of time for filing the medical expense report 
for 1995.  In this regard, the Board notes that the Court, in 
Corry v. Derwinski, 3 Vet. App. 231, 234-35 (1992), found 
that a statement to the effect that the veteran was unable to 
respond to an RO denial letter because of disability did not 
constitute a request for extension and further that such 
statement did not require the Board to speculate as to 
whether an implicit request might have been raised.  

In short, the veteran may not be reimbursed for 1995 medical 
expenses because he did not provide the necessary information 
by the end of the following (1996) calendar year, as required 
by regulation.  Under the provisions of 38 U.S.C.A. 
§ 7104(c), the Board is bound in its decisions by the 
regulations of VA.  The regulatory criteria and case law 
cited above are controlling, and a review of the laws and 
regulations reveals no other provision that would enable the 
veteran's pension benefits to be adjusted to reflect 
unreimbursed medical expenses for 1995, first reported in 
1997, either as a result of disability or ignorance of the 
law.  As the law is dispositive, the Board denies the claim 
because it is without legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



ORDER

The award of improved disability pension benefits may be not 
adjusted for 1995 medical expenses first reported in June 
1997.  The appeal is denied.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

